DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 11/4/2021 has been entered. Claims 1, 4, 13, and 55 were amended, and claims 5, 10, 14, 17-18, 21-50, 52-54, and 58-59 were canceled. Thus, claims 1-4, 6-9, 11-13, 15-16, 19-20, 51, and 55-57 are pending in the application.
Claim Objections
Claims 1 and 55 are objected to because of the following informalities: 
Claim 1 line 15 recites the phrase “diameter disposes” and is suggested to read --diameter is disposed-- in order to be grammatically correct.
Claim 55 line 15 recites the phrase “diameter disposes” and is suggested to read --diameter is disposed-- in order to be grammatically correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 11-13, 15-16, 19-20, 51, and 55-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the smallest diameter" in lines 13-14. There is insufficient antecedent basis for this limitation in the claim. It is suggested to read --a smallest diameter-- in order to have proper antecedent basis. 
Claim 55 recites the limitation "the smallest diameter" in lines 11-12. There is insufficient antecedent basis for this limitation in the claim. It is suggested to read --a smallest diameter-- in order to have proper antecedent basis. 
Claims 2-4, 6-9, 11-13, 15-16, 19-20, 51, and 56-57 are rejected due to their dependence on a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-4, 6-9, 11-13, 15-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 1,722,866) in view of Hussmann (US 2,104,927), or alternatively unpatentable over Snyder in view of Hussmann and Pepera (US 6,499,485 B1).
Regarding claim 1, Snyder discloses a massage roller (rolling arch restorer) (Fig. 1; page 1, lines 33-35) comprising: 
a massage roller body terminating in opposing first and second end portions (roller has end rims 2) (Fig. 1);
a convex medial portion (top curved part of bead 17) (see annotated Image 1 below); 
a first concave lateral portion axially extending between said first end portion and said convex medial portion (valley at cylinder 18 is between the right rim 2 and the bead 17) (see annotated Image 1 below); 
and a second concave lateral portion axially extending between said second end portion and said convex medial portion (valley at cylinder 16 is between the left rim 2 and the bead 17) (see annotated Image 1 below);  
said massage roller body asymmetric about a massage roller body vertical centerline (roller is not symmetrical about the vertical centerline) (see annotated Image 1 below): 
wherein said second end portion comprises a second end portion maximum diameter (the rim 2 has a maximum diameter) (see annotated Image 1 below); 
wherein said second concave lateral portion comprises a second concave lateral portion minimum diameter (the minimum diameter being the diameter of in the middle of cylinder 16) (see annotated Image 1 below); 

Snyder does not disclose the opposing first and second end portions are each convexly arcuate along a corresponding end portion length.
However, Hussmann teaches a foot exerciser (Hussmann; page 1, col. 1, lines 1-5) which includes the massage roller body (body 10) (Hussmann; Fig. 1) terminating in the opposing first and second end portions, each convexly arcuate along a corresponding end portion length (ridges 11 are convexly arcuate along their entire length) (Hussmann; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second end portions of Snyder to be convexly arcuate along a corresponding end portion length, as taught by Hussmann, for the purpose of providing a smooth, comfortable abutment for the feet of a user (Hussmann; page 1, col. 1, lines 10-15).
Snyder does not explicitly disclose wherein said second concave lateral portion minimum diameter comprises the smallest diameter of said massage roller body.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snyder such that the valleys or recesses at sections 13, 16, 18, and 21 in the roller are all equal in diameter, thereby meaning said second concave lateral portion minimum diameter comprises the smallest diameter of said massage roller body (i.e. the minimum diameter of cylinder 16, see annotated Image 1 below, would be equally small as the minimum diameters of the other valleys and recesses), as suggested by Snyder, for the purpose of ensuring each valley or recess is equally close to the coil C inside the roller, thereby ensuring that when a part of the foot is located at any of those valleys and recesses it is subjected to a substantially equal amount of heat and magnetic fluxes. 
Alternatively, Pepera teaches a therapeutic device for treating foot pathologies (Pepera; abstract) wherein said second concave lateral portion minimum diameter comprises the smallest diameter of said massage roller body (generally concave working surface 31 has a diameter D1 which is the smallest of the whole roller, and in particular smaller than D2) (Pepera; Figs. 1-6; col. 2, lines 23-33).


    PNG
    media_image1.png
    550
    1036
    media_image1.png
    Greyscale

Image 1. Annotation of Snyder Fig. 1 to more clearly show the limitations as claimed.
Regarding claim 3, the modified Snyder device teaches said first and second end portions configured to directly engage with a support surface during use of said massage roller (rims 2 engage with track device 6) (Snyder; Figs. 1; page 1, lines 59-65).
Regarding claim 4,
Regarding claim 6, the modified Snyder device teaches wherein said convex medial portion provides a first arcuate working surface configured as a substantially spherical working surface (bead 17 has a working surface which is rounded to be substantially spherical) (Snyder; Fig. 1).
Regarding claim 7, the modified Snyder device teaches wherein said substantially spherical working surface is contoured to abuttingly engage with a central longitudinal region of a sole of a foot during use of said massage roller (as the modified Snyder reference has taught the spherical working surface as claimed, the modified Snyder device should be able to function during use as claimed; additionally, the bead 17 can be used on any part of the foot which does not respond to other elements of the device) (Snyder; page 2, lines 68-71).
Regarding claim 8, the modified Snyder device teaches wherein said first concave lateral portion is asymmetric about a first concave lateral portion vertical centerline (the left side of the annotated valley is flat on cylinder 18 and the right side slopes up bead 19, thus the valley is asymmetrical about its vertical centerline) (see Annotated Image 1 above).
Regarding claim 9, the modified Snyder device teaches wherein said first concave lateral portion has a first concave lateral portion minimum diameter which is lesser than said convex medial portion maximum diameter and said first and second end portion maximum diameters (the minimum diameter of a cylinder 18 is smaller than the maximum diameters of bead 17 and rims 2) (see Annotated Image 1 above).
Regarding claim 11, the modified Snyder device teaches wherein said first concave lateral portion provides a second arcuate working surface which is contoured to abuttingly engage with a medial plantar portion of said foot during use of said massage roller (as the 
Regarding claim 12, the modified Snyder device teaches wherein said second concave lateral portion is asymmetric about a second concave lateral portion vertical centerline (the right slope going up to the bead 17 is steeper than the left slope going up a bead 14, thus the valley between them is asymmetrical about its vertical centerline) (see Annotated Image 1 above).
Regarding claim 13, the modified Snyder device teaches wherein said second concave lateral portion minimum diameter is lesser than said convex medial portion maximum diameter and said first and second end portion maximum diameters (the minimum diameter of a cylinder 16 is smaller than the maximum diameters of bead 17 and rims 2) (see Annotated Image 1 above).
Regarding claim 15,
Regarding claim 16, the modified Snyder device teaches wherein said first concave lateral portion minimum diameter is greater than said second concave lateral portion minimum diameter (Snyder cylinder 16 was previously modified by Pepera in claim 1 such that it has a diameter D1 which is smaller than the diameter D2 of Snyder cylinder 18) (Snyder, Fig. 1; Pepera, Figs. 1-6, col. 2, lines 23-33).
Regarding claim 19, the modified Snyder device teaches wherein said massage roller is configured to simultaneously massage said medial plantar portion of said foot, said lateral plantar portion of said foot, and said central longitudinal region of said sole of said foot (as the modified Snyder reference has taught the massage roller as claimed, the modified Snyder device should be able to function during use as claimed; additionally, as multiple portions of the Snyder roller are configured to be able to support the whole bottom of the foot, the Snyder roller would thus be able to simultaneously massage the whole bottom of the foot at various locations; for example, the whole bottom of the foot can fit on cylinder 18 such that the sides of the foot can be compressed; also, the foot is indicated by the dotted-line cross-section above bead 14 in Snyder Fig. 1, and from this it can be seen that the Snyder roller configured to be large enough to support and massage the whole foot) (Snyder; Fig. 1; page 2, lines 19-67).
Regarding claim 20,.
Claims 2 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Hussmann, or alternatively over Snyder in view of Hussmann and Pepera, as applied to claim 1 above, and further in view of Curtis (US 2,537,037).
Regarding claim 2, the modified Snyder device teaches the invention as previously claimed, including wherein said massage roller body comprises a body wall which defines a substantially hollow interior cavity (hollow space inside the roller defined by an inner wall of the roller and the spool S with coil C) (Snyder; Figs. 5-6), but does not teach having a plurality of supports disposed therein and filled with only gas.
However, Curtis teaches a foot massaging device (Curtis; Fig. 1; col. 1, lines 1-9) wherein said massage roller body comprises a body wall which defines a substantially hollow interior cavity (hollow 16 with outlet passages 17 defined by an internal wall of roller 5) (Curtis; Figs. 1-2, 4) having a plurality of supports disposed therein and filled with only gas (plugs 18 with apertures or vents 19 to allow for air to pass through) (Curtis; Figs. 1-2, 4; col. 3, lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Snyder massage roller body’s substantially hollow interior cavity to include a plurality of supports disposed therein and filled with only gas, as taught by Curtis, for the purpose of providing the device with a structure for both allowing heated air to leave the roller interior and allowing air to enter the interior of the roller for heating (Curtis; col. 3, lines 1-10).
Regarding claim 51,.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Hussmann and Pepera.
Regarding claim 55, Snyder discloses a massage roller (rolling arch restorer) (Fig. 1; page 1, lines 33-35) comprising: 
a massage roller body terminating in opposing first and second end portions (roller has end rims 2) (Fig. 1); 
a convex medial portion (top curved part of bead 17) (see annotated Image 1 above); 
a first concave lateral portion axially extending between said first end portion and said convex medial portion (valley at cylinder 18 is between the right rim 2 and the bead 17) (see annotated Image 1 above); 
and a second concave lateral portion axially extending between said second end portion and said convex medial portion (valley at cylinder 16 is between the left rim 2 and the bead 17) (see annotated Image 1 above); 
wherein said second end portion comprises a second end portion maximum diameter (the rim 2 has a maximum diameter) (see annotated Image 1 above); 
and wherein said second concave lateral portion minimum diameter disposes (i) a first distance from a massage roller body vertical center (the minimum diameter of cylinder 16 is a short distance from the vertical centerline located at bead 17) (see annotated Image 1 above)  and (ii) a second distance from said second end portion maximum diameter (the minimum diameter of cylinder 16 is a longer distance from the maximum diameter of left rim 2) (see annotated Image 1 above), said first distance lesser than said second distance (the minimum 
Snyder does not disclose the opposing first and second end portions are each convexly arcuate along a corresponding end portion length.
However, Hussmann teaches a foot exerciser (Hussmann; page 1, col. 1, lines 1-5) which includes the massage roller body (body 10) (Hussmann; Fig. 1) terminating in the opposing first and second end portions, each convexly arcuate along a corresponding end portion length (ridges 11 are convexly arcuate along their entire length) (Hussmann; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second end portions of Snyder to be convexly arcuate along a corresponding end portion length, as taught by Hussmann, for the purpose of providing a smooth, comfortable abutment for the feet of a user (Hussmann; page 1, col. 1, lines 10-15).
Snyder does not disclose wherein a first concave lateral portion minimum diameter is greater than a second concave lateral portion minimum diameter; wherein said second concave lateral portion minimum diameter comprises the smallest diameter of said massage roller body.
However, Pepera teaches a therapeutic device for treating foot pathologies (Pepera; abstract) wherein a first concave lateral portion minimum diameter is greater than a second concave lateral portion minimum diameter (the diameter D2 of concave working surface 34 is greater than the diameter D1 of concave working surface 32) (Pepera; Figs. 1-6; col. 2, lines 23-33); wherein said second concave lateral portion minimum diameter comprises the smallest 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Snyder massage roller such that a first concave lateral portion minimum diameter is greater than a second concave lateral portion minimum diameter, and wherein said second concave lateral portion minimum diameter comprises the smallest diameter of said massage roller body, as taught by Pepera, for the purpose of ensuring the device has two different cylindrical sections (i.e. Snyder cylinders 16, 18; see annotated Image 1 below) of shapes and dimensions sufficient for treating two different areas of the plantar fascia (Pepera; col. 2, lines 33-56). 
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Hussmann, or alternatively over Snyder in view of Hussmann and Pepera, as applied to claim 1 above, and alternatively further in view of Koschwitz (US 2,121,250).
Regarding claim 56, the modified Snyder device teaches the device as previously claimed, including wherein said massage roller body is continuously arcuate along its length (the middle of the Snyder roller between the rims 2 appears continuously arcuate along its length as seen in Fig. 1; Hussmann was used to modify the Hussmann sims 2 such that they are also continuously arcuate along their respective lengths as seen in Fig. 1; therefore, the combination of Snyder and Hussmann would teach the entire roller is continuously arcuate along its whole length) (Snyder, Fig. 1; Hussmann, Fig. 1).
However, if the modified Snyder roller is not definitively seen as being continuously arcuate along its length, than this limitation can be taught with the addition of the Koschwitz 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Snyder roller to be continuously arcuate along its length, as taught by Koschwitz, for the purpose of ensuring the massage roller is adapted to the foot such that it can provide good stimulation of the foot muscles (Koschwitz; left column, line 30; right column, lines 1-4).  
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Hussmann and Pepera, as applied to claim 55 above, and alternatively further in view of Koschwitz.
Regarding claim 57, the modified Snyder device teaches the device as previously claimed, including wherein said massage roller body is continuously arcuate along its length (the middle of the Snyder roller between the rims 2 appears continuously arcuate along its length as seen in Fig. 1; Hussmann was used to modify the Hussmann sims 2 such that they are also continuously arcuate along their respective lengths as seen in Fig. 1; therefore, the combination of Snyder and Hussmann would teach the entire roller is continuously arcuate along its whole length) (Snyder, Fig. 1; Hussmann, Fig. 1).
However, if the modified Snyder roller is not definitively seen as being continuously arcuate along its length, than this limitation can be taught with the addition of the Koschwitz reference. Koschwitz teaches a device for massaging foot muscles (Koschwitz; left column, lines 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Snyder roller to be continuously arcuate along its length, as taught by Koschwitz, for the purpose of ensuring the massage roller is adapted to the foot such that it can provide good stimulation of the foot muscles (Koschwitz; left column, line 30; right column, lines 1-4).  
Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive.
On page 7 of the Applicant’s remarks in the section titled “The Claim Objections are Overcome”, the Applicant argues that the claims have been amended to overcome the claim objections of the previous office action. The Examiner agrees, and has thus withdrawn those objections. However, the claim amendments raise new claim objections as detailed above. 
Applicant’s arguments with respect to claims 1 and 55 have been considered but are moot in view of new grounds of rejection with new additional Snyder and Pepera references being used in the current rejection as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785